NO. 12-19-00144-CV
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


 IN RE: OLD REPUBLIC RISK                                 §
 MANAGEMENT, OLD REPUBLIC
 INSURANCE COMPANY,
 THORNTON, BIECHLIN, REYNOLDS                             §       ORIGINAL PROCEEDING
 & GUERRA, L.C., TIMOTHY K.
 SINGLEY AND DANA M. GANNON,
 RELATORS                                                 §

                                        MEMORANDUM OPINION
       Relators, Old Republic Risk Management, Old Republic Insurance Company, Thornton,
Biechlin, Reynolds, and Guerra, L.C., Timothy K. Singley, and Dana M. Gannon, filed this
original proceeding to challenge Respondent’s denial of their plea to the jurisdiction and motion
to dismiss.1 We conditionally grant the writ.


                                                 BACKGROUND
       On January 22, 2018, Debra Morris, Individually and as representative of the Estate of
Kenneth W. Morris, Ashley Bialowas f/k/a Ashley Morris, Amanda Morris Wright, Jimmy
Williams, Rebecca Williams, Orlando Ordaz, and Roy McCollough, the Real Parties in Interest
(RPIs), sued Relators for fraudulent lien, declaratory judgment, insurance code violations, fraud,
independent fraudulent acts by lawyer/law firm, and conspiracy to assert fraudulent lien.
According to the petition, a fire and explosion occurred at the Georgia-Pacific plywood mill in
Corrigan, Texas on April 26, 2014. The explosion injured several employees and resulted in at
least one fatality. Old Republic provided workers’ compensation insurance coverage to Georgia-
Pacific and paid benefits to the RPIs. The RPIs also filed a personal injury lawsuit against certain
third parties. In their petition against Old Republic, the RPIs alleged that Old Republic sent written

       1
           Respondent is the Honorable Paul E. White, Judge of the 159th District Court in Angelina County, Texas.
notice claiming a lien against the third-party claims based on medical, and wage benefits paid by
Old Republic and related to the RPIs’ injuries. The RPIs settled with two of the third parties and
proceeded to a jury trial in federal court as to the remaining third parties. The federal court denied
Old Republic’s motion to intervene.
       On September 28, 2018, Relators filed a plea to the jurisdiction and motion to dismiss the
RPIs’ lawsuit against them for lack of subject matter jurisdiction. They alleged that the RPIs’
claims arose from Old Republic’s investigation, handling, or settlement of workers’ compensation
benefits, and they had not exhausted their administrative remedies under the Texas Workers
Compensation Act (the Act). According to Relators, the Division of Workers Compensation
(DWC) maintained exclusive jurisdiction to hear claims alleged in the RPIs’ lawsuit. Relators
sought dismissal of the RPIs’ claims for fraudulent lien, violations of insurance code Section
541.061, fraud, independent fraudulent acts by lawyer/law firm, and conspiracy to assert
fraudulent lien, leaving only the declaratory judgment claim.
       In a letter to the parties, Respondent denied the plea to the jurisdiction and motion to
dismiss. Respondent’s letter states, in pertinent part, as follows:


       At the time of the motion hearing on February 25th, I announced an inclination to deny the Plea and
       Motion in the absence of: 1) case authority dealing solely with a subrogation lien dispute without
       suspension of [workers’ compensation] benefits; 2) a specific administrative violation as to
       subrogation liens in Chapter 415; or 3) [an] agency ruling /appeals decision pertaining to
       subrogation liens pursuant to Chapter 415. Having found none, I make this ruling although I would
       not be surprised if appellate courts differ with my decision on the basis of an intended “pervasive
       regulatory scheme” of the Labor Code for disposition by the [DWC] on everything workers’
       compensation related.


On March 18, Respondent signed an order denying the plea to the jurisdiction and motion to
dismiss. This proceeding followed.

                                    PREREQUISITES TO MANDAMUS
       Mandamus is an extraordinary remedy. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d 619, 623
(Tex. 2007) (orig. proceeding). A writ of mandamus will issue only when the relator has no
adequate remedy by appeal and the trial court committed a clear abuse of discretion. In re
Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding). The relator
has the burden of establishing both prerequisites. In re Fitzgerald, 429 S.W.3d 886, 891 (Tex.
App.—Tyler 2014, orig. proceeding.).             To prevent disruption of the orderly processes of

                                                       2
government, the denial of a plea to the jurisdiction for failure to exhaust administrative remedies
is reviewable by mandamus. See In re Liberty Mut. Fire Ins. Co., 295 S.W.3d 327, 328 (Tex.
2009) (per curiam, orig. proceeding); see also In re Tex. Mut. Ins. Co., 360 S.W.3d 588, 592 (Tex.
App.—Austin 2011, orig. proceeding).


                                       ABUSE OF DISCRETION
        Relators contend that Respondent abused his discretion by denying their plea to the
jurisdiction and motion to dismiss because the RPIs’ claims are within the DWC’s exclusive
jurisdiction and the RPIs failed to exhaust their administrative remedies.
Standard of Review and Applicable Law
        A trial court abuses its discretion when it reaches a decision so arbitrary and unreasonable
as to amount to a clear and prejudicial error of law or if it clearly fails to correctly analyze or apply
the law. Cerberus Capital, 164 S.W.3d at 382. This standard has different applications in different
circumstances. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding). When
reviewing the trial court’s resolution of factual issues or matters committed to its discretion, we
may not substitute our judgment for that of the trial court. Id. The relator must show that the trial
court could reasonably have reached only one conclusion. Id. at 840. Our review of the trial
court’s determination of the legal principles controlling its ruling is much less deferential. Id. This
is because a trial court has no discretion in determining what the law is or applying the law to the
facts. Id.
        Courts of general jurisdiction are presumed to have subject matter jurisdiction absent a
contrary showing that the Texas Constitution or other law confers jurisdiction on another court,
tribunal, or administrative body. Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d
212, 220 (Tex. 2002); see also TEX. CONST. art. V, § 8; TEX. GOV’T CODE ANN. §§ 24.007–.008
(West 2004 and West Supp. 2016). Administrative bodies may exercise only those powers the law
confers upon them in clear and express language. Subaru of Am., Inc., 84 S.W.3d at 220. Courts
will not imply the existence of additional authority for administrative bodies, nor may these bodies
create for themselves any excess powers. Id. In deciding whether an administrative body has
exclusive jurisdiction, we look to its authorizing legislation for an express grant of exclusive
jurisdiction, or for a “pervasive regulatory scheme” indicating an intent to confer exclusive
jurisdiction. Emps. Ret. Sys. of Tex. v. Duenez, 288 S.W.3d 905, 908-09 (Tex. 2009). Ordinarily,

                                                   3
if an agency has exclusive jurisdiction, a party must exhaust all administrative remedies before
seeking judicial review of an agency’s action. Subaru of Am., Inc., 84 S.W.3d at 221. “Until then
the trial court lacks subject matter jurisdiction and must dismiss the claims within the agency’s
exclusive jurisdiction.” Id. Whether an agency has exclusive jurisdiction is a matter of law that we
review de novo. Id. at 222.
       “Recovery of workers’ compensation benefits is the exclusive remedy of an employee
covered by workers’ compensation insurance coverage or a legal beneficiary against the employer
or an agent or employee of the employer for the death of or a work-related injury sustained by the
employee.” TEX. LAB CODE ANN. § 408.001(a) (West 2015). With an exception inapplicable here,
the Texas Department of Insurance oversees the workers’ compensation system. Id. § 402.001(a)
(West 2015). The DWC is established as a division within the Department of Insurance to
administer and operate the workers’ compensation system. Id. § 402.001(b). The DWC shall: (1)
regulate and administer the business of workers’ compensation; and (2) ensure that the Act and
other laws regarding workers’ compensation are executed. Id. § 402.00114(a) (West 2015). The
DWC monitors (1) persons claiming benefits; (2) employers; (3) insurance carriers; (4) attorneys
and other representatives of parties; and (5) health care providers for compliance with
commissioner rules, the Act, and other workers’ compensation laws. Id. § 414.002(a) (West
2006). The Act vests the power to award compensation benefits solely in the DWC, subject to
judicial review. See Am. Motorists Ins. Co. v. Fodge, 63 S.W.3d 801, 803 (Tex. 2001).
       The DWC is “charged with ensuring all system participants, including carriers, comply
with the rules, and when participants abuse the process, administrative penalties are available.” In
re Accident Fund Gen. Ins. Co., 543 S.W.3d 750, 754 (Tex. 2017) (per curiam, orig. proceeding);
see In re Crawford & Co., 458 S.W.3d 920, 927 (Tex. 2015) (per curiam, orig. proceeding) (the
Act’s “comprehensive system for resolving workers’ compensation claims encompasses
prohibitions against fraud and misrepresentations made within the claims-settlement context, and
grants the [DWC] authority to regulate and sanction any such conduct”); see also Tex. Mut. Ins.
Co. v. Ruttiger, 381 S.W.3d 430, 443 (Tex. 2012).          The Act identifies numerous specific
administrative violations, including the failure to comply with the Act’s provisions. See TEX. LAB.
CODE ANN. § 415.002(a) (West 2006); see also id. § 415.021(a) (West 2015); id. § 415.0035 (West
2015). The DWC may impose an array of sanctions against those who fail to comply, including a
cease-and-desist order and administrative penalties. Crawford, 458 S.W.3d at 923.

                                                 4
        The Act provides a dispute resolution process consisting of four possible steps: a benefit
review conference (BRC), a contested case hearing (CCH), review by an administrative appeals
panel, and judicial review. Ruttiger, 381 S.W.3d at 437. A claimant need not continue through
every step, as the Act contemplates that disputes may be resolved at any level. Id. Proceedings at
the administrative agency level reduce the number and cost of judicial trials, speed up the time for
the entire dispute resolution process, and facilitate interlocutory payment of benefits pending final
resolution of disputes. Id. at 440. A party who exhausts its administrative remedies under the Act
and is aggrieved by a final decision of the appeals panel may seek judicial review. TEX. LAB.
CODE ANN. § 410.251 (West 2015). Judicial review of a final decision of the appeals panel
regarding compensability or eligibility for or the amount of income or death benefits shall be
conducted as provided by the Act’s subchapter addressing judicial review of issues regarding
compensability, income, or death benefits. Id. § 410.301(a) (West 2015).
        For claims arising out of the claims-settlement process, the Act with its definitions, detailed
procedures, and dispute resolution process demonstrates legislative intent for there to be no
alternative remedies. Ruttiger, 381 S.W.3d at 444; see Crawford, 458 S.W.3d at 925. “[A]llowing
parties to pursue remedies that circumvent the [DWC’s] exclusive jurisdiction would undermine
the workers’ compensation system’s careful benefits-determination and claims-resolution
processes.” Accident Fund, 543 S.W.3d at 753. However, the Act does not bar every statutory
and common law claim that can be asserted against a workers’ compensation carrier. Crawford,
458 S.W.3d at 924; see Accident Fund, 543 S.W.3d at 753. Rather, the Act provides the exclusive
procedures and remedies for claims alleging that a workers’ compensation carrier improperly
investigated, handled, or settled a claim for benefits. Crawford, 458 S.W.3d at 923-24. Whether
the Act provides the exclusive process and remedies depends on the claim’s substance, not the
label of the cause of action asserted. Id. at 926.
Causes of Action
        The RPIs asserted claims for fraudulent lien, insurance code violations, fraud, independent
fraudulent acts by lawyer/law firm, and conspiracy to assert fraudulent lien. 2 Specifically, the RPIs
alleged that Singley, Gannon, and the Firm (1) participated in a fraudulent business scheme by



        2
          The RPIs’ declaratory judgment claim is not before us, as Old Republic’s plea to the jurisdiction did not
seek dismissal of that claim.

                                                        5
conspiring with their clients to assert and collect a fraudulent lien, violate the insurance code, and
earn an inflated fee; (2) knowingly drafted, filed, and presented false and fraudulent legal
documents in a federal court proceeding; and (3) knew the lien was fraudulent at the time they file
a plea in intervention on behalf of their clients. They alleged that this scheme was designed to
fraudulently transfer administrative costs of workers’ compensation claims from Old Republic to
the RPIs and fraudulently inflate the true cost of medical benefits that Old Republic paid on behalf
of Jimmy Williams for the sole purpose of asserting a fraudulently inflated lien. According to the
RPIs, Singley, Gannon, and the Firm knew the following:


       a. the lien claim was inflated by administrative costs,
       b. the lien claim was fraudulently inflated by contract payments initially made to Paradigm
       Management 3 as “medical payments” purportedly made for the benefit of Jimmy Williams despite
       knowing that such payments were not medical payments but contractual payments for case
       management, and
       c. a significant amount of the contractual payments to Paradigm had been repaid to the Old Republic
       Defendants prior to the assertion of the lien.



       The RPIs also alleged that: (1) Old Republic violated Section 541.061 of the insurance
code “by representing the workers’ compensation policy paid or assumed benefits that it did not
pay or assume and attempting to assert a lien for benefits that were not paid or assumed to the
employee or legal beneficiary,” and (2) Singley and Old Republic engaged in gamesmanship and
intentionally ignored the RPIs’ “requests for information regarding the alleged lien in hopes that
the RPIs would settle all third-party claims [and dismiss the underlying lawsuit] without obtaining
a jury finding on the percentage of fault attributable to the employer.” The RPIs identify the
following as fraudulent:


       a. Pretrial false representations to Plaintiffs’ counsel that the “medical paid on Jimmy Williams was
       $5.5 million.”
       b. Sworn lien affidavits … asserting, remarkably and untruthfully, a medical lien against Jimmy
       Williams in excess of $5 million.
       c. Sworn lien affidavits … asserting liens against the claims of the Williams and Morris Plaintiffs
       that fraudulently included administrative costs.
       d. Submitting a written spreadsheet to Plaintiffs’ counsel outlining some medical payments mixed
       in with an enormous payment directly to Paradigm, the third-party administrator — all represented,
       untruthfully, as medical payments.




       3
           According to the RPIs’ petition, Paradigm is a third-party administrator.
                                                          6
        In alleging their claim of fraudulent lien, the RPIs stated that Old Republic’s untimely
attempt to intervene in the underlying case was fraudulent because Old Republic attached an
affidavit claiming a lien in the amount of $5,587,479.18 in medical bills as to Jimmy Williams,
but money paid to Williams’s medical providers was less than half that amount. They alleged that
the summary of charges attached to the affidavit included hundreds of charges for bill and
utilization review that are not recoverable under the workers’ compensation act, as well as
$5,354,500 in payments to Paradigm. According to the RPIs, despite multiple requests, Old
Republic “provided no explanation for its attempt to assert a medical bills workers compensation
lien for more than twice the monies actually paid to medical providers (other than attorney
Singley’s vague suggestion that the difference was due to increased costs associated with the third-
party administrator).” They alleged that these types of costs are not included in a worker’s
compensation lien because the labor code limits the lien to amounts paid or assumed to the
employee or legal beneficiary. They further alleged that Old Republic fraudulently asserted the
contractual payments to Paradigm as medical benefits to Williams, despite knowing the following:


        a. the contractual payments were not “medical benefits,”
        b. the amounts asserted were never legally incurred, and
        c. the Old Republic Defendants had been refunded millions of dollars under the contract prior to the
        fraudulent assertion of the lien.


The RPIs further alleged that Relators conspired to unlawfully assert a fraudulent lien as part of a
scheme to defraud the RPIs out of millions of dollars, and committed unlawful overt acts by
swearing to, drafting, and presenting fraudulent lien claims.
Analysis
        Relators contend that (1) a subrogation right arises from the underlying benefits paid or
assumed by the carrier and is based on the carrier’s investigation, handling, or settling of the benefit
claims; (2) allegations that Old Republic sought to shift administrative costs to the RPIs involves
the determination of the amount of benefits to which a lien may properly attach; (3) the RPIs’
claims involve the compensability or eligibility for, or the mount of, income or death benefits and
arise out of the claims settlement process; (4) whether administrative costs qualify as compensable
benefits and are included in the amount of benefits paid is a challenge to the amount of income or
death benefits for which judicial review is available only after a final decision of the appeals panel;
and (5) the Act “provides a ‘pervasive regulatory scheme’ that evidences legislative intent for [the]
                                                         7
DWC to have exclusive jurisdiction” over the RPIs’ claims. The RPIs respond that their claims
arise from “Relators’ repeated misconduct in improperly asserting inflated, unsupported, and
previously stricken ‘subrogation’ claims against Real Parties in Interest’s third-party recovery—
inflated claims that have no basis in Texas workers’ compensation law.” 4 They maintain that this
is a fraudulent lien case under the Texas Fraudulent Lien Statute and there can be no lien because
the jury apportioned sixty-five percent liability to Georgia-Pacific in the federal lawsuit. 5
         Section 417.001 of the Act provides that an employee or legal beneficiary may seek
damages from a third party who is or becomes liable to pay damages for an injury or death that is
compensable under the Act. TEX. LAB. CODE ANN. § 417.001(a) (West 2015). When a benefit is
claimed by an injured employee or a legal beneficiary of the employee, the insurance carrier is
subrogated to the rights of the injured employee and may enforce the liability of the third party in
the name of the injured employee or legal beneficiary. Id. § 417.001(b). “Texas’s no-fault
workers’ compensation system permits the insurance carrier to recoup all benefits paid to an
injured worker out of the ‘first money’ the worker recovers from a liable third party.” Exxon
Mobile Corp. v. Ins. Co. of Am., 568 S.W.3d 650, 652 (Tex. 2019). “The insurance carrier’s
subrogation interest is limited to the amount of the total benefits paid or assumed by the carrier to
the employee or legal beneficiary, less the amount by which the court reduces the judgment based
on the percentage of responsibility determined by the trier of fact” under Section 33.003 of the
civil practice and remedies code, attributable to the employer.                         TEX. LAB. CODE ANN.
§ 417.001(b); see TEX. CIV. PRAC. & REM CODE § 33.003 (West 2015) (determination of
percentage of responsibility). The net amount recovered by a claimant in a third-party action shall
be used to reimburse the carrier for benefits, including medical benefits, that have been paid for
the compensable injury. TEX. LAB. CODE ANN. § 417.002(a) (West 2015). The Act defines a
“benefit” to include medical, income, death, or burial benefits based on a compensable injury. Id.
§ 401.011(5) (West 2015).


         4
           The RPIs also point this Court to a lawsuit filed by Old Republic in an Angelina County district court for
conversion of lien money against the RPIs’ counsel and law firm. They ask, “How can these trial courts be ‘abusing
their discretion’ for asserting jurisdiction over claims that Old Republic judicially admits should be brought there?”
We need not decide whether Relators’ lawsuit against the RPIs constitutes a judicial admission, because jurisdiction
cannot be conferred by judicial admission, waiver, or estoppel. See In re Crawford & Co., 458 S.W.3d 920, 928 n.7
(Tex. 2015) (orig. proceeding); see also In re Meekins, 550 S.W.3d 729, 739 n. 4 (Tex. App.—Houston [1st Dist.]
2018, orig. proceeding).
         5
             See TEX. CIV. PRAC. & REM. CODE ANN. §§ 12.001-.007 (West 2017).
                                                          8
         As set forth above, the substance of the RPIs’ allegations demonstrates that their claims
are founded on the contention that Old Republic’s subrogation lien is fraudulent because it alleges
a total amount that does not equate to the amount of benefits that were paid, including
administrative costs, and its attorneys participated in such scheme. However, the Act expressly
provides that an insurance carrier or its representative commits an administrative violation by
failing to comply with a provision of the Act. See id. § 415.002(a)(22) (West 2015); see id.
§ 401.011(2) (an administrative violation includes a violation of the Act that is “subject to penalties
and sanctions as provided by” the Act). The RPIs’ allegations, if true, demonstrate a failure to
comply with Chapter 417 of the Act with respect to an attempt to recover for monies, particularly
administrative costs and inflated medical benefits, that do not qualify as “benefits” as defined by
the Act. 6 Such noncompliance would constitute an administrative violation. It is the DWC’s
responsibility to ensure that the Act is executed and to monitor insurance carriers, attorneys, and
representatives of parties for compliance with the Act. Id. §§ 402.00114(a); 414.002(a); see
Accident Fund, 543 S.W.3d at 754. When participants, including carriers, abuse the process (as
the RPIs’ allege), administrative penalties are available. Accident Fund, 543 S.W.3d at 754. The
Act has “multiple, sometimes redundant but sometimes additive, penalty and sanction provisions
for enforcing compliance with its requirements.” Ruttiger, 381 S.W.3d at 443.
         Because the Act specifically provides that the net amount recovered by the claimant in a
third-party action shall be used to reimburse the carrier for benefits, which includes only medical,
income, death, or burial benefits, paid for the compensable injury, a carrier violates the Act’s
provisions if it seeks subrogation for amounts that do not qualify as benefits. It is axiomatic that
the DWC, tasked with regulating and administering the business of workers’ compensation and
monitoring insurance carriers, attorneys, and other representatives for compliance with the Act,
should be the decision maker with regard to whether benefits have been inflated and administrative
costs have been wrongfully included in a subrogation claim.                        See TEX. LAB. CODE ANN.

         6
           In their reply to the RPIs’ response, Relators state, “Finally, and as Claimants and their counsel are aware
but omitted to mention in their response, the medical expense figure of $5.5 million attributable to Claimant Jimmy
Williams was part of that Claimant’s DWC oversight, as to which DWC determined the appropriate amount (a
determination which Mr. Williams did not challenge in a subsequent trial de novo). If, as and to the extent he is able
to urge that that figure should not be considered binding for purposes of the scope of ORIC’s subrogation interest, it
makes little sense to suggest that DWC is somehow without the ‘framework’ to revisit an issue which, unquestionably,
when it is charged with oversight and review of medical costs in a workers compensation claim, and ensure the Texas
Medical Fee Guidelines are adhered to.” Relators do not cite to a location in the record to support this statement and
this Court’s review of the record has revealed none.

                                                          9
§§ 414.002(a), 402.00114(a). See also Subaru of Am., Inc., 84 S.W.3d at 221 (courts should
allow administrative agency to initially decide issue when agency is typically staffed with experts
trained in handling complex problems in agency’s purview). Accordingly, the RPIs’ claims for
fraudulent lien, insurance code violations, fraud, independent fraudulent acts by lawyer/law firm,
and conspiracy to assert fraudulent lien arise out of Old Republic’s allegedly improper
investigation, handling, or settling of a claim for worker’s compensation benefits. See Accident
Fund, 543 S.W.3d at 753; see also Crawford, 458 S.W.3d at 923-24. For this reason, the DWC
has exclusive jurisdiction over the claims and the RPIs were required to exhaust their
administrative remedies with the DWC before seeking judicial review. Consequently, Respondent
abused his discretion by denying Relators’ plea to the jurisdiction as to all claims other than the
RPIs’ declaratory judgment claim.


                                                  CONCLUSION
         Having determined that Respondent abused his discretion, we conditionally grant
Relators’ petition for writ of mandamus. We direct Respondent to vacate his March 18, 2019, order
denying Relators’ plea to the jurisdiction, and in its stead, to issue an order (1) granting the plea to
the jurisdiction with respect to the RPIs’ claims for fraudulent lien, insurance code violations,
fraud, independent fraudulent acts by lawyer/law firm, and conspiracy to assert fraudulent lien;
and (2) abating the trial court proceeding pending the DWC’s resolution of whether Old Republic
is entitled to seek administrative costs as part of its subrogation claim and whether the amount of
benefits paid has been wrongfully inflated. The writ will issue only if the trial court fails to do so
within ten days of the date of the opinion and order. The trial court shall furnish this Court, within
the time of compliance with this Court’s opinion and order, a certified copy of the order evidencing
such compliance.

                                                                BRIAN HOYLE
                                                                   Justice

Opinion delivered June 12, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                                   (PUBLISH)


                                                         10
                                COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                       JUDGMENT


                                         JUNE 12, 2019

                                     NO. 12-19-00144-CV



                OLD REPUBLIC RISK MANAGEMENT, OLD REPUBLIC
                  INSURANCE COMPANY, THORNTON, BIECHLIN,
                 REYNOLDS & GUERRA, L.C., TIMOTHY K. SINGLEY
                            AND DANA M. GANNON,
                                   Relators
                                     V.

                                   HON. PAUL E. WHITE,
                                        Respondent


                                    ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by Old
Republic Risk Management, Old Republic Insurance Company, Thornton, Biechlin, Reynolds &
Guerra, L.C., Timothy K. Singley and Dana M. Gannon; who are the relators in appellate cause
number 12-19-00144-CV and defendants in cause number CV-00050-18-1, pending on the docket
of the 159th Judicial District Court of Angelina County, Texas. Said petition for writ of mandamus
having been filed herein on April 16, 2019, and the same having been duly considered, because it


                                               11
is the opinion of this Court that the petition for writ of mandamus be, and the same is, conditionally
granted.

       And because it is further the opinion of this Court that the trial judge will act promptly and
vacate his order of March 18, 2019, denying Relators’ plea to the jurisdiction, and in its stead, to
issue an order (1) granting the plea to the jurisdiction with respect to the Real Parties in Interest’s
claims for fraudulent lien, insurance code violations, fraud, independent fraudulent acts by
lawyer/law firm, and conspiracy to assert fraudulent lien; and (2) abating the trial court proceeding
pending the DWC’s resolution of whether Old Republic is entitled to seek administrative costs as
part of its subrogation claim and whether the amount of benefits paid has been wrongfully inflated;
the writ will not issue unless the HONORABLE PAUL E. WHITE fails to comply with this
Court’s order within ten (10) days from the date of this order.
               Brian Hoyle, Justice.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      12